Opinion by
Tilson, J.
In accordance with stipulation of counsel lace window curtains similar to those the subject of Billwiller v. United States (T. D. 44911) and filet articles like those passed upon in United States v. Jabara (22 C. C. P. A. 77, T. D. 47065) were held dutiable at 75 percent under paragraph 1430. Artificial flowers of the same character as those the subject of Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. 43473) were held dutiable at 60 percent under paragraph 1419.